Case 2:19-cv-11745-AJT-EAS ECF No. 36, PageID.3521 Filed 12/04/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CLAIR REYNOLDS, MONICA
MARTIRANO, BRADY LAING,                  Case No. 2:19-cv-11745-AJT-EAS
JARED THOMAS PINEDA,
WILLIAM MARTIN POWERS,                   Senior District Judge Arthur J. Tarnow
TRINA HANCOCK, and KEN
SCHAFER, on behalf of themselves         Magistrate Judge Elizabeth A. Stafford
and all others similarly situated,

             Plaintiffs,
v.

FCA US LLC,

             Defendant.

                      DEFENDANT FCA US LLC’S
               NOTICE OF SUPPLEMENTAL AUTHORITY
               IN SUPPORT OF ITS MOTIONS TO DISMISS

      Defendant FCA US LLC respectfully submits this notice to alert the Court to

new authority in support of its pending motions to dismiss (ECF Nos. 26, 34). In

opposing dismissal, Plaintiffs have argued that a dismissal on mootness grounds

would be improper because they seek damages for a purported loss in market value

of their vehicles. See, e.g., ECF No. 27, PageID.2785; ECF No. 31, PageID.3384.

However, on November 30, 2020, District Judge Gershwin A. Drain rejected this

very argument when dismissing a similar case as moot. See Opinion and Order

Granting Defendant’s Motion to Dismiss Amended Complaint in Flores v. FCA US

LLC, Case No. 19-10417, Docket No. 44 (attached hereto as Exhibit A), pp. 8-12.

                                      -1-
Case 2:19-cv-11745-AJT-EAS ECF No. 36, PageID.3522 Filed 12/04/20 Page 2 of 2




Dated: December 4, 2020

                                   Respectfully submitted,

                                   THOMPSON COBURN LLP
                               By: /s/ Stephen A. D’Aunoy
                                  Kathy A. Wisniewski (MO/38716
                                  Stephen A. D’Aunoy (MO/54961)
                                  Thomas L. Azar, Jr. (MO/56634)
                                  One US Bank Plaza
                                  St. Louis, Missouri 63101
                                  (314) 552-6000
                                  kwisniewski@thompsoncoburn.com
                                  sdaunoy@thompsoncoburn.com
                                  tazar@thompsoncoburn.com

                                   BUSH SEYFERTH PLLC
                                   Patrick G. Seyferth (P47575)
                                   100 W. Big Beaver Rd., Suite 400
                                   Troy, Michigan 48084
                                   (248) 822-7800
                                   seyferth@bsplaw.com

                                   Counsel for Defendant FCA US LLC




                                    -2-
